NO. 12-11-00042-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

RICKY L. GILMORE,                                      §        ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This original mandamus proceeding is being dismissed because Relator has failed to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. On January 31,
2011, this court sent a written request that Relator remit the filing fee on or before February 10,
2011. See TEX. R. APP. P. 5. However, Relator did not remit the filing fee. On March 9, 2011,
the court sent a second notice informing Relator that the filing fee had not been paid as
requested. Relator was further notified that the original proceeding would be presented for
dismissal in accordance with Texas Rule of Appellate Procedure 42.3 unless the filing fee was
received on or before March 21, 2011. See TEX. R. APP. P. 5. The March 21 deadline has
passed, and Relator has not complied with the court’s request. Because Relator has failed, after
notice, to pay the filing fee in compliance with rule 5, the original proceeding is dismissed. See
TEX. R. APP. P. 42.3(c). All pending motions are overruled as moot.
Opinion delivered March 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)